190 S.W.3d 446 (2006)
STATE of Missouri, Respondent,
v.
Ronda Marie MOHRMAN, Defendant/Appellant.
No. ED 85400.
Missouri Court of Appeals, Eastern District, Division Three.
March 28, 2006.
Motion for Rehearing and/or Transfer Denied May 4, 2006.
Rosalynn Koch, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Evan J. Buchheim, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY and BOOKER T. SHAW, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 4, 2006.

ORDER
PER CURIAM.
The defendant, Ronda Mohrman, appeals from the judgment entered on her conviction by a jury of unlawful use of drug paraphernalia, Section 195.233 RSMo 2000, and attempt to commit theft of anhydrous ammonia, Section 570.030.4 RSMo 2000. We have reviewed the parties' briefs and the record on appeal and find no error. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for our decision.
*447 We affirm the judgment pursuant to Rule 30.25(b).